Citation Nr: 1710223	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1959 to July 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2017.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for tinnitus is warranted.  The Veteran has reported experiencing tinnitus during the appeal period.  See February 2017 Hearing Tr. at 8-9.  His military occupational specialty in service was in the artillery, and as such he was exposed to extreme loud noises in service, including the noise of 155 Howitzers, without the benefit of hearing protection.  See Id. at 5.  The Veteran also reported that his tinnitus began during his active duty service and has been recurrent since that time.  See Id. at 8-9.  This report is corroborated by the testimony of his wife, who stated that when the Veteran returned home after his separation from service, he would often complain that his hearing was bad and that he had ringing in his ears.  See Id. at 7-8.  She further testified that she was married to the Veteran prior to his enlistment in the Army, and that he did not have those problems before his active duty service.  See id.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and his wife is competent to report the Veteran's ongoing complaints of ringing in the ears.  The Board finds the reports of the Veteran and his wife to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The record also contains a July 2016 opinion of Dr. G.A.C., who states that the Veteran's tinnitus is related to the noise exposure he experienced in service because he and his family document sudden hearing loss with tinnitus on exit from the military in 1961 with a slow progression since that time.  The Board finds Dr. G.A.C.'s opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board notes the September 2011 negative nexus VA medical opinion of record; however, because this opinion is based on an inaccurate factual basis, i.e. that the Veteran's tinnitus began many years after service, the Board affords the VA medical opinion little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Reonal v. Brown, 5 Vet. App. 458 (1993).


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


